 NEW ENGLAND PROCESSING UNIT347location,'excluding all operating department employees,office clericalemployees,construction supervisors,maintenance supervisors, fore-men and assistant foremen,professional employees,supervisors, andguards as defined inthe Act.[Text of Direction of Election omitted from publication.]5 Plant department employees'who work out of other locations in the Boston,Massa-chusetts,area are included within the unit.Swift and Company d/b/a New England Processing Unit.andUnited Packinghouse Workers of America,Local 165, AFL-CIO.Cases Nos. 1-CA-3101 and 1-CA-31092. July 28, 1960DECISION AND ORDEROn April 6, 1960; Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was, engaging in certain unfair laborpractices and recommending that it cease and desist! therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Swift and Com-pany d/b/a New England Processing Unit, Somerville, Massachusetts,its officers, agents, successors, and assigns, shall :1.Cease and desist from refusing to bargain collectively withUnited Packinghouse Workers of America, Local 165, AFL-CIO, asthe exclusive representative of its employees in the appropriate unitswith respect to rates of pay, wages, hours of,employment and otherterms and conditions of employment.128 NLRB No. 46. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with United PackinghouseWorkers of America, Local 165, AFL-CIO, as the exclusive repre-sentative of the employees in the appropriate units and embody anyunderstandings reached in signed contracts.(b)Upon request furnish the above-named labor organization withdata pertaining to the salaries paid to the employees in the appropri-ate units.(c)Post at its place of business in Somerville, Massachusetts,copies of the notice attached hereto marked "Appendix."'Copies ofsaid notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by an authorized representativeof the Respondent, be posted by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for the First Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.1In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with United Pack-inghouseWorkers of America, Local 165, AFL-CIO, as theexclusive bargaining representative of all our employees in theappropriate units described below, with respect to rates of pay,wages, hours of employment, and other terms and conditions ofemployment, and, if agreements are reached, embody such under-standings in signed contracts.The appropriate units are:(a)All plant clerical employees at our Somerville, Massa-chusetts,plant, including the clerk in the sliced bacondepartment, the shipping department clerk, the part-timestandards checker, the standard checkers, the tstandardsclerk, and the clerk in the table-ready-meat department, butexcluding the assistant foreman of the curing department, NEW ENGLAND PROCESSING UNIT349allother employees,guards,professional employees, andsupervisors as definedin the Act.(b)All office clerical employees at our Somerville, Massa-chusetts, plant, including the stenographer, the payroll clerk,the office assistant-voucher clerk, the office assistants, thecomptometer operators, the order writer, the manager'sclerk, and the relief office assistant, exclusive of the secretaryto the plant manager, all other employees, guards, profes-sional employees, and supervisors as defined in the Act.WE WILL, upon request, furnish to United PackinghouseWorkers of America, Local 165, AFL-CIO, data pertaining tosalaries paid to the employees in the above-described appropriateunits.SWIFT AND 'COMPANYd/b/a NEW ENGLANDPROCESSING UNIT,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by United Packinghouse Workers of America, Local 165,AFL-CIO,herein called the Union,theGeneral Counsel for the National LaborRelations 'Board, by the acting Regional Director for the First Region, issued hisconsolidated complaint dated January 29, 1960, against Swift and Company d/b/aNew England Processing Unit, herein called the Respondent,alleging that theRespondent had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and(1) and 2(6) and(7) of theNational Labor Relations Act, 61 Stat.136, herein called the Act.Copies of theorder consolidating,the complaint,and a notice of hearing were duly served uponthe parties.The complaint as amended at the hearing i alleged that the Respondent violatedSection 8(a)1(5) and(1) of the Act by refusing to comply with the Union's requestto bargain land by refusing to furnish certain information relevant to bargaining inthe possession of the Respondent.The Respondent denies that by its refusal tocomply with the Union's request that it violated the Act.Pursuant to notice,a hearing was held at Boston,Massachusetts, on February 17,1960, before the Trial Examiner duly designated to conduct the hearing.Fullopportunity to be heard,and to introduce evidence was afforded all partiesAfterthe hearing the Respondent filed a brief which has been duly consideredUpon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE PERTINENT COMMERCE FACTSThe Respondent is an Illinois corporation which in the course of its variousoperations maintains a plant in Somerville,Massachusetts,for the processing, pack-'The case numbers appearing on the complaint at the time of issuance were CasesNos. 1-CA-4001 and 1-CA-4002Thecase numbers appearing in the caption wereassigned to the complaint by amendment at the hearing. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDaging, and distribution of meat and related products. In the course of the opera-tion of this plant the Respondent annually sells and ships products to points outsidethe State of Massachusetts valued in excess of $50,000.From these facts T find thatthe Respondent is engaged in commerce within the meaning of the Act and thatexercise of the Board's jurisdiction over its operations will effectuate the purposesof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICES,On September 8, 1959, the Board issued its Decision and Direction of Electionsin Cases Nos. 1-RC-5624 and 1-RC-5625. In the election held pursuant theretothe Union was designated the representative of the Respondent's employees in sepa-rate units of plant and office clerical employees and was certified as their exclusivebargaining representative on November 6, 1959.The complaint alleges and theanswer admits that on November 18, 1959, the Union requested the Respondent tobargain collectively for the employees in the appropriate units and requested theRespondent to furnish it with information concerning the salaries paid to theseemployees, but that the Respondent refused to bargain or to furnish the informationrequested.The Respondent nevertheless denies that it thereby violated Section8(a)'(5) and (1) of the Act.The Respondent's contention that its refusal to bargain or to furnish the requestedsalary information was justified is based on its denial that the units for which theUnion was certified as representative are appropriate for collective bargaining.Specifically, the Respondent's brief excepts to the inclusion in the plant clericalunit of Edgar T. Cogan, the clerk of the sliced bacon department, and the inclusionin the office clerical unit of Helen Rogers, the stenographerConcerning Cogan,the Respondent argues, as it did in the representation proceeding, that he shouldhave been excluded as a supervisor.The Respondent still asserts, as it also did inthe representation proceeding, that Rogers should have been excluded as a mana-gerial employee.The Respondent maintains that the Board's inclusion of thesetwo employees in the respective units was arbitary and capricious because of itsdisregard of the facts developed in the representation proceeding, and that theBoard's unit findings are consequently legally invalidThe Board's unit findings were not arbitrary or capricious.A reading of theBoard's Decision and Direction of Elections reveals that the Respondent's presentarguments then also made to the Board were given full consideration and that theBoard made its unit determinations only after objective appraisal of the recordbefore it and in accord with cited precedentsThe Board, having before it thesame evidence to which the Respondent now refers in its brief, and consideringsubstantially the same legal questions as those advanced in the instant case, madeunit findings which I may not alter nor from which I may depart. In accord withthe Board's determinations I find that the units found appropriate in Cases Nos.1-RC-5624 and 1-RC-5625 are the appropriate units for purposes of the presentproceeding.There being no other defense to this proceeding, I find that theRespondent by its admitted refusal to comply with the Union's request to bargaincollectively or to furnish salary data pertaining to the employees in the appropriateunits (seeShoreline Enterprises of America, Inc.,117 NLRB 1619) violated Section8(a)(5) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III. above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade. traffic and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(5) and (1) of the Act. I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act. It has been found that the Respondent has refused and still refuses to INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S LOCAL 8351bargain collectively with the Union as the exclusive representative of the employeesin the appropriate units described herein. It will therefore be recommended thatthe Respondent bargain collectively, upon request, with the Union as the exclusiverepresentative of the employees in the appropriate units, and, if understandings arereached, embody such understandings in signed agreements. It has also been foundthat the Respondent has refused and still refuses to furnish information to theUnion concerning the salaries paid to the employees in the appropriate units. Itwill therefore also be recommended that the Respondent, upon request, be orderedto furnish the Union the requested salary information.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, 1 make the following:CONCLUSIONS OF LAW1.Swift and Company d/b/a New England Processing Unit is an employerwithin the meaning of Section 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.United Packinghouse Workers of America, Local 165, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.The following units of the Respondent's employees at its Somerville, Massa-chusetts, plant are appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:(a)All plant clerical employees including the clerk in the sliced bacon depart-ment, the shipping department clerk, the part-time standard checker, the standardcheckers, the standards clerk, and the clerk in the table-ready-meat department, butexcluding the assistant foreman of the curing department, all other employees,guards, professional employees, and supervisors as defined in the Act.(b)All office clerical employees including the stenographer, the payroll clerk, theoffice assistant-voucher clerk, the office assistants, the comptometer operators, theorder writer, the manager's clerk, and the relief office assistant, exclusive of thesecretary to the plant manager, all other employees, guards, professional employees,and supervisors as defined in the Act.4.On iSeptember 30, 1959, and at all times thereafter, the Union was and now isthe representative of a majority of the Respondent's employees in the -appropriateunits described above for the purposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on December 15, 1959, and thereafter to bargain collectively withthe Union as the exclusive representative of all its employees in the above-describedappropriate units, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8^(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]International Longshoremen's and Warehousemen's Union Local8; International Longshoremen's and Warehousemen'sUnionLocal 92; and International Longshoremen's and Warehouse-men's UnionandGeneral Ore, Inc.Case No. 36-CD-18. July 28,1960DECISION AND ORDEROn March 25, 1960, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of128 NLRB No. 43.